Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 06/22/2022, which has been entered and made of record.  Claims 14, 6-9, 11-14 are pending in the application. 

Response to Arguments
Applicant’s arguments on 06/22/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1 and 6, applicant added “without using information about the second eye of the user.”. The new feature is not described in the applicant’s specification. Applicant suggested the amendments are supported by paragraph 76 of the specification. Applicant also indicated in remark (dated 06/22/2022) that “If the display system tracks a gaze path for only one of the left and right eye, the system cannot use information about the second eye of the user.”. However, paragraph 0076 of applicant’s specification recites “In some embodiments, the display system tracks one or more gaze paths. For example, the display system may track a gaze path for only a left eye, only a right eye, or both eyes of the viewer 816.”. There is no suggestion of “without using information about the second eye of the user.” as claimed. Examiner is also not able to imply such feature based on paragraph 0076 because applicant’s specification suggests “may track a gaze path for only a left eye, only a right eye, or both eyes of the viewer”. There are many scenarios that the system may track a gaze path for only a left eye, only a right eye, or both eyes of the viewer but still end up using information about the second eye of the user. Therefore, the applicant does not have sufficient support for the claimed subject matter “without using information about the second eye of the user.”
Dependent claims 2-4, 7-9, 11-14 are also rejected because of their respective dependencies.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Bar-Zeev et al. (US Patent 9,292,973 B2) in view of Sztuk et al. (US Pub 2021/0173474 A1) and Samec et al. (US Pub 2017/0237974 A1), further in view of Sengelaub et al. (US Pub 2020/0104589 A1).

As to claim 1, Bar-Zeev discloses a method for determining a focal point depth of a user of a three dimensional ("3D") display device (Bar-Zeev, Fig.1, Fig. 9, Fig. 13, abstract, “the focal region of the user is tracked”, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 27, lines 12-18, “In step 868, processing unit 4 will also determine the focal depth location or focal region the user's eyes are viewing based on the reflection data. The processing steps of FIG. 15 can be performed continuously during operation of the system such that the user's eyes are continuously tracked providing data for tracking the current user focal region.”), comprising: 
tracking a first gaze path of the user (Col 24, lines 45-67, “the system determines the field of view of the user. That is, the system determines what portion of the environment or space the user is looking at.”); 
analyzing 3D data to identify one or more virtual objects along the first gaze path of the user (Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.”); and 
when only one virtual object intersects the first gaze path of the user determining a depth of the only one virtual object (Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).
Bar-Zeev does not explicitly disclose determining that the focal point depth of the user to the determined depth of the only one virtual object using the first gaze path of the user and the 3D data.
Sztuk teaches determining that the focal point depth of the user to the determined depth of the only one virtual object using the first gaze path of the user and the 3D data (Sztuk, Fig. 5, ¶0074, “The vergence depth may correspond to the virtual depth of virtual object 508. A vergence plane, corresponding to the plane that is parallel to display panel 118 and contains the intersection point of gaze lines 506, may be identified.” ¶0075, “change the focal length (or power) of the optical system of head-mountable display device 102, to provide accommodation for the determined vergence depth corresponding to where or what in the displayed portion of the virtual scene the user is looking, one or more components of display assembly 360 can be moved relative to the user's eye 350 and/or relative to other components of the display assembly, based on the determined vergence depth and/or vergence plane.”).
Samec also teaches determining that the focal point depth of the user to the determined depth of the only one virtual object using the first gaze path of the user and the 3D data (Samec, ¶0093, “the display system may modify a depth plane at which a virtual object is presented, and this modification may reduce the switching of the display system between depth planes and/or the switching of the accommodative response of the user's. FIG. 10B illustrates another example of a representation of the user viewing content. As illustrated, the second object 1008 has been adjusted to be associated with the same depth plane as the first object 1006. For example, the first object 1006 and the second object 1008 are both associated with or placed on depth plane B. In some embodiments, when light is output to the user to provide image information for either the first object 1006 or the second object 1008, the wavefront divergence will be the same. Therefore, the user's eyes 1002 may avoid being required to change accommodation when switching focus between the virtual objects 1006, 1008.” ¶0094).
Bar-Zeev does not explicitly disclose “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user”, and “without using information about the second eye of the user.”.
Samec teaches “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user” (Samec, Fig. 3-4, ¶0063, “capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “the camera assembly 630 may include an image capture device and a light source to project light (e.g., infrared light) to the eye, which may then be reflected by the eye and detected by the image capture device.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0086, “to determine a gaze of each eye. The gaze of each eye may be understood to be a vector extending from the fovea through the lens of the eye.” ¶0105, “The display system may utilize the sensors to track the user's fixation by determine a gaze associated with each eye (e.g., a vector extending from the user's eye, such as extending from the fovea through the lens of the eye), and an intersection of the gazes of each eye. For example, the display system may output infrared light on the user's eyes, and reflections from the eye (e.g., corneal reflections) may be monitored. A vector between a pupil center of an eye (e.g., the display system may determine a centroid of the pupil, for instance through infrared imaging) and the reflections from the eye may be used to determine the gaze of the eye. The intersection of the gazes may therefore be assigned as the three-dimensional fixation point.”).
 Samec also teaches “without using information about the second eye of the user.” (Samec, ¶0063, “a camera assembly 630 (e.g., a digital camera, including visible light and infrared light cameras) may be provided to capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0045, “Two distinct images 190, 200—one for each eye 210, 220—are outputted to the user to provide binocular cues that the user's visual system may interpret to derive a perception of depth.” “Such 3-D display systems rely on the human visual system to combine the images 190, 200 to provide a perception of depth and/or scale for the combined image.” Samec’s system can display image based on individual eye and rely on the human visual system to combine the image. Thus, Samec does not need both eye inforation at the same time and therefore can do “without using information about the second eye of the user.”.)
Bar-Zeev, Sztuk and Samec are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “setting the focal point depth of the user to the determined depth of the only one virtual object” as taught by Sztuk and “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user”, and “without using information about the second eye of the user.” as taught by Samec. The suggestion/motivation would have been it is desirable to minimize time for the display assembly to respond to vergence changes, so that the display assembly response is performed in time to provide a benefit to the user before a next vergence change (Sztuk, ¶0041) or the user's eyes may avoid being required to change accommodation when switching focus between the virtual objects (Samec, ¶0093).
In addition, Sengelaub also suggests “without using information about the second eye of the user.” (Sengelaub, ¶0092, “the device 105 determines a gaze direction of a user (e.g., in enrollment mode, tracking mode, methods 900, 1000, 1100), which can also be used for POR techniques, using a single eye of the user.”).
Bar-Zeev, Sztuk, Samec and Sengelaub are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “without using information about the second eye of the user.” as taught by Sengelaub. The suggestion/motivation would have been to identify a point of regard (POR) on a device in the direction of the user gaze and a POR can be used to facilitate user interaction with the device (Sengelaub, ¶0007).

As to claim 2, claim 1 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses each of the one or more virtual objects is displayed at a respective depth from the user (Bar-Zeev, Fig. 19A, Fig. 13, Col 25, liens 59-67, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.”).

As to claim 3, claim 1 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses analyzing the plurality of 3D data comprises analyzing depth segmentation data corresponding to 3D data (Bar-Zeev, Fig. 9, 604-606, Fig. 19A and B, Col 23, lines 9-10, “In steps 606, that model is segmented into one or more objects.” Fig. 11, Col 23, lines 62-67, “a process for segmenting the model of the space into objects.” Col 23, lines 50-56, “a volumetric description of the space is created using the depth data.”).

As to claim 4, claim 1 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses more than one virtual object intersects the first gaze path of the user (Bar-Zeev, Fig. 13, step 962, Col 25, lines 62-67, “an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Virtual objects discloses more than one virtual objects.): 
tracking a second gaze path of the user (Bar-Zeev, Fig. 13, step 950, col 26, lines 38-44, “Processing returns to step 950 and determining the user field of view again in this real time display system. The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” suggest tracking a second gaze.),
the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user (Samec, Fig. 3-4, ¶0063, “capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “the camera assembly 630 may include an image capture device and a light source to project light (e.g., infrared light) to the eye, which may then be reflected by the eye and detected by the image capture device.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0086, “to determine a gaze of each eye. The gaze of each eye may be understood to be a vector extending from the fovea through the lens of the eye.” ¶0105, “The display system may utilize the sensors to track the user's fixation by determine a gaze associated with each eye (e.g., a vector extending from the user's eye, such as extending from the fovea through the lens of the eye), and an intersection of the gazes of each eye. For example, the display system may output infrared light on the user's eyes, and reflections from the eye (e.g., corneal reflections) may be monitored. A vector between a pupil center of an eye (e.g., the display system may determine a centroid of the pupil, for instance through infrared imaging) and the reflections from the eye may be used to determine the gaze of the eye. The intersection of the gazes may therefore be assigned as the three-dimensional fixation point.”); 
analyzing the 3D data to identify one or more virtual objects along the second gaze path of the user (Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.”); and 
when only one virtual object intersects both the first gaze path and the second gaze path of the user determining a depth of the only one virtual object and setting the focal point depth of the user to the determined depth of the only one virtual object (Bar-Zeev, Fig .13, steps 954-962, Col 25, lines 36-67, “eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user. For example, the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve” “identifies which of the virtual objects in the user field of view is in the current user focal region based on the target location of the virtual object in the model.” “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Col 26, lines 20-25, “a virtual image including the virtual objects in the user field of view is displayed.”  Sztuk, Fig. 5, ¶0074, “The vergence depth may correspond to the virtual depth of virtual object 508. A vergence plane, corresponding to the plane that is parallel to display panel 118 and contains the intersection point of gaze lines 506, may be identified.” ¶0075, “change the focal length (or power) of the optical system of head-mountable display device 102, to provide accommodation for the determined vergence depth corresponding to where or what in the displayed portion of the virtual scene the user is looking, one or more components of display assembly 360 can be moved relative to the user's eye 350 and/or relative to other components of the display assembly, based on the determined vergence depth and/or vergence plane.”).

As to claim 6, Bar-Zeev discloses a method for determining a focal point depth of a user of a three dimensional ("3D") display device (Bar-Zeev, Fig.1, Fig. 9, Fig. 13, abstract, “the focal region of the user is tracked”, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 27, lines 12-18, “In step 868, processing unit 4 will also determine the focal depth location or focal region the user's eyes are viewing based on the reflection data. The processing steps of FIG. 15 can be performed continuously during operation of the system such that the user's eyes are continuously tracked providing data for tracking the current user focal region.”), comprising: 
tracking a first gaze path of the user (Bar-Zeev, Col 24, lines 45-67, “the system determines the field of view of the user. That is, the system determines what portion of the environment or space the user is looking at.”); 
analyzing a plurality of two dimensional ("2D") image frames displayed by the display device (Bar-Zeev, Fig.19A, step 952, Col 31, lines 15-27, “an example of four images 1050 a through 1050 d are generated at different focal regions generated at different displacements in the optical path 133 of the microdisplay assembly” ) to identify one or more virtual objects along the first gaze path of the user (Bar-Zeev, Fig .13, step 952, Col 25, lines 21-26, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952”); and 
when only one 2D image frame of the plurality includes a virtual object along the first gaze path of the user determining a depth of the only one 2D image frame (Bar-Zeev, Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).
Bar-Zeev does not explicitly disclose determining that the focal point depth of the user to the determined depth of the only one 2D image frame using the first gaze path of the user and the 3D data.
Sztuk teaches determinin the focal point depth of the user to the determined depth of the only one 2D image frame using the first gaze path of the user and the 3D data (Sztuk, Fig. 5, ¶0074, “The vergence depth may correspond to the virtual depth of virtual object 508. A vergence plane, corresponding to the plane that is parallel to display panel 118 and contains the intersection point of gaze lines 506, may be identified.” ¶0075, “change the focal length (or power) of the optical system of head-mountable display device 102, to provide accommodation for the determined vergence depth corresponding to where or what in the displayed portion of the virtual scene the user is looking, one or more components of display assembly 360 can be moved relative to the user's eye 350 and/or relative to other components of the display assembly, based on the determined vergence depth and/or vergence plane.”).
Samec also teaches setting the focal point depth of the user to the determined depth of the only 2D image frame using the first gaze path of the user and the 3D data (Samec, ¶0093, “the display system may modify a depth plane at which a virtual object is presented, and this modification may reduce the switching of the display system between depth planes and/or the switching of the accommodative response of the user's. FIG. 10B illustrates another example of a representation of the user viewing content. As illustrated, the second object 1008 has been adjusted to be associated with the same depth plane as the first object 1006. For example, the first object 1006 and the second object 1008 are both associated with or placed on depth plane B. In some embodiments, when light is output to the user to provide image information for either the first object 1006 or the second object 1008, the wavefront divergence will be the same. Therefore, the user's eyes 1002 may avoid being required to change accommodation when switching focus between the virtual objects 1006, 1008.” ¶0094).
Bar-Zeev does not explicitly disclose “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user”, and “without using information about the second eye of the user.”.
Samec teaches “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user” (Samec, Fig. 3-4, ¶0063, “capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “the camera assembly 630 may include an image capture device and a light source to project light (e.g., infrared light) to the eye, which may then be reflected by the eye and detected by the image capture device.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0086, “to determine a gaze of each eye. The gaze of each eye may be understood to be a vector extending from the fovea through the lens of the eye.” ¶0105, “The display system may utilize the sensors to track the user's fixation by determine a gaze associated with each eye (e.g., a vector extending from the user's eye, such as extending from the fovea through the lens of the eye), and an intersection of the gazes of each eye. For example, the display system may output infrared light on the user's eyes, and reflections from the eye (e.g., corneal reflections) may be monitored. A vector between a pupil center of an eye (e.g., the display system may determine a centroid of the pupil, for instance through infrared imaging) and the reflections from the eye may be used to determine the gaze of the eye. The intersection of the gazes may therefore be assigned as the three-dimensional fixation point.”).
Samec also teaches “without using information about the second eye of the user.” (Samec, ¶0063, “a camera assembly 630 (e.g., a digital camera, including visible light and infrared light cameras) may be provided to capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0045, “Two distinct images 190, 200—one for each eye 210, 220—are outputted to the user to provide binocular cues that the user's visual system may interpret to derive a perception of depth.” “Such 3-D display systems rely on the human visual system to combine the images 190, 200 to provide a perception of depth and/or scale for the combined image.” Samec’s system can display image based on individual eye and rely on the human visual system to combine the image. Thus, Samec does not need both eye at the same time and therefore can do “without using information about the second eye of the user.”.)
Bar-Zeev, Sztuk and Samec are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “setting the focal point depth of the user to the determined depth of the only one 2D image frame” as taught by Sztuk and “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user”, and “without using information about the second eye of the user.” as taught by Samec. The suggestion/motivation would have been it is desirable to minimize time for the display assembly to respond to vergence changes, so that the display assembly response is performed in time to provide a benefit to the user before a next vergence change (Sztuk, ¶0041) or the user's eyes may avoid being required to change accommodation when switching focus between the virtual objects (Samec, ¶0093).
In addition, Sengelaub also suggests “without using information about the second eye of the user.” (Sengelaub, ¶0092, “the device 105 determines a gaze direction of a user (e.g., in enrollment mode, tracking mode, methods 900, 1000, 1100), which can also be used for POR techniques, using a single eye of the user.”).
Bar-Zeev, Sztuk, Samec and Sengelaub are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of  “without using information about the second eye of the user.” as taught by Sengelaub. The suggestion/motivation would have been to identify a point of regard (POR) on a device in the direction of the user gaze and a POR can be used to facilitate user interaction with the device (Sengelaub, ¶0007).

As to claim 7, claim 6 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses each of the plurality of 2D image frames are displayed at respective depths from the user (Bar-Zeev, Fig. 19A, Fig. 13, Col 25, liens 59-67, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.”).

As to claim 8, claim 6 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses analyzing the plurality of 2D image frames comprises analyzing depth segmentation data corresponding to the plurality of 2D image frames (Bar-Zeev, Fig. 9, 604-606, Fig. 19A and B, Col 23, lines 6-9, “hub computing device 12 will use depth images from one or more depth cameras to create a three dimensional model of the environment or space in which head mounted display device 2 is located.” Col 23, lines 41-50, “hub computing device 12 can obtain depth images from multiple depth cameras, or multiple depth images from the same camera by pointing the camera in different directions or using a depth camera with a lens that allows a full view of the space for which a model will be built. In step 642, depth data from the various depth images are combined based on a common coordinate system. For example, if this system receives depth images from multiple cameras, the system will correlate the two images to have a common coordinate system (e.g., line up the images).” Col 31, lines 15-27, “an example of four images 1050 a through 1050 d are generated at different focal regions generated at different displacements in the optical path 133 of the microdisplay assembly”).

As to claim 9, claim 6 is incorporated and Bar-Zeev discloses when more than one 2D image frame of the plurality includes a virtual object along the first gaze path of the user: 
tracking a second gaze path of the user (Bar-Zeev, Fig. 13, step 950, col 26, lines 38-44, “Processing returns to step 950 and determining the user field of view again in this real time display system. The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” suggest tracking a second gaze.); 
analyzing the plurality of 2D image frames displayed by the display device to identify one or more virtual objects along the second gaze path of the user (Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.”); and 
when only one 2D image frame of the plurality includes a virtual object along both the first gaze path and the second gaze path of the user determining a depth of the only one 2D image frame (Bar-Zeev, Fig .13, steps 954-962, Col 25, lines 36-67, “eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user. For example, the convergence between the pupils with data indicating the face position of the user can be used to triangulate to a focal point on a focal curve” “identifies which of the virtual objects in the user field of view is in the current user focal region based on the target location of the virtual object in the model.” “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” Col 26, lines 20-25, “a virtual image including the virtual objects in the user field of view is displayed.”  A virtual image is an only one 2D image frame.)
Bar-Zeev does not explicitly disclose setting the focal point depth of the user to the determined depth of the only one 2D image frame.
Sztuk teaches setting the focal point depth of the user to the determined depth of the only one 2D image frame (Sztuk, Fig. 5, ¶0074, “The vergence depth may correspond to the virtual depth of virtual object 508. A vergence plane, corresponding to the plane that is parallel to display panel 118 and contains the intersection point of gaze lines 506, may be identified.” ¶0075, “change the focal length (or power) of the optical system of head-mountable display device 102, to provide accommodation for the determined vergence depth corresponding to where or what in the displayed portion of the virtual scene the user is looking, one or more components of display assembly 360 can be moved relative to the user's eye 350 and/or relative to other components of the display assembly, based on the determined vergence depth and/or vergence plane.”).
Samec also teaches setting the focal point depth of the user to the determined depth of the only 2D image frame (Samec, ¶0093, “the display system may modify a depth plane at which a virtual object is presented, and this modification may reduce the switching of the display system between depth planes and/or the switching of the accommodative response of the user's. FIG. 10B illustrates another example of a representation of the user viewing content. As illustrated, the second object 1008 has been adjusted to be associated with the same depth plane as the first object 1006. For example, the first object 1006 and the second object 1008 are both associated with or placed on depth plane B. In some embodiments, when light is output to the user to provide image information for either the first object 1006 or the second object 1008, the wavefront divergence will be the same. Therefore, the user's eyes 1002 may avoid being required to change accommodation when switching focus between the virtual objects 1006, 1008.” ¶0094).
Bar-Zeev does not explicitly disclose “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user”.
Samec teaches “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user” (Samec, Fig. 3-4, ¶0063, “capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.” “the camera assembly 630 may include an image capture device and a light source to project light (e.g., infrared light) to the eye, which may then be reflected by the eye and detected by the image capture device.” “one camera assembly 630 may be utilized for each eye, to separately monitor each eye.” ¶0086, “to determine a gaze of each eye. The gaze of each eye may be understood to be a vector extending from the fovea through the lens of the eye.” ¶0105, “The display system may utilize the sensors to track the user's fixation by determine a gaze associated with each eye (e.g., a vector extending from the user's eye, such as extending from the fovea through the lens of the eye), and an intersection of the gazes of each eye. For example, the display system may output infrared light on the user's eyes, and reflections from the eye (e.g., corneal reflections) may be monitored. A vector between a pupil center of an eye (e.g., the display system may determine a centroid of the pupil, for instance through infrared imaging) and the reflections from the eye may be used to determine the gaze of the eye. The intersection of the gazes may therefore be assigned as the three-dimensional fixation point.”).

Bar-Zeev, Sztuk and Samec are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “setting the focal point depth of the user to the determined depth of the only one 2D image frame” as taught by Sztuk and “the first gaze path corresponding to a first eye of the user, and not corresponding to a second eye of the user” and “the second gaze path corresponding to the second eye of the user, and not corresponding to the first eye of the user” as taught by Samec. The suggestion/motivation would have been it is desirable to minimize time for the display assembly to respond to vergence changes, so that the display assembly response is performed in time to provide a benefit to the user before a next vergence change (Sztuk, ¶0041) or the user's eyes may avoid being required to change accommodation when switching focus between the virtual objects (Samec, ¶0093).

As to claim 11, claim 1 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses determining a depth of the only one virtual object comprises analyzing the 3D data (Bar-Zeev, Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.” Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” Sztuk, ¶0090, “3D content information describing a scene presented by display panel 118.” Samec, ¶0106, “the display system may determine that the user is viewing a first virtual object based on a determined three-dimensional fixation point corresponding to a three-dimensional location at which the first virtual object is presented.”).

As to claim 12, claim 4 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses determining a depth of the only one virtual object comprises analyzing the 3D data (Bar-Zeev, Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.” Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” Sztuk, ¶0090, “3D content information describing a scene presented by display panel 118.” Samec, ¶0106, “the display system may determine that the user is viewing a first virtual object based on a determined three-dimensional fixation point corresponding to a three-dimensional location at which the first virtual object is presented.”).

As to claim 13, claim 6 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses determining a depth of the only one 2D image frame comprises analyzing the 2D image frame (Bar-Zeev, Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.” Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” Sztuk, ¶0090, “3D content information describing a scene presented by display panel 118.” Samec, ¶0106, “the display system may determine that the user is viewing a first virtual object based on a determined three-dimensional fixation point corresponding to a three-dimensional location at which the first virtual object is presented.” Bar-Zeev, Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).

As to claim 14, claim 9 is incorporated and the combination of Bar-Zeev, Sztuk, Samec and Sengelaub discloses determining a depth of the only 2D image frame comprises analyzing the 2D image frame (Bar-Zeev, Col 25, lines 1-35, “The types of virtual objects and their location in a user field of view is determined by the application 452 based on default parameters, user input, or a combination of both.” “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.” Bar-Zeev, Fig. 13, step 952, Col 25, lines 21-23, “the system determines whether there are any target locations of virtual objects in the user's current field of view in step 952.” Sztuk, ¶0090, “3D content information describing a scene presented by display panel 118.” Samec, ¶0106, “the display system may determine that the user is viewing a first virtual object based on a determined three-dimensional fixation point corresponding to a three-dimensional location at which the first virtual object is presented.” Bar-Zeev, Fig. 13, step 954-962, col 25, lines 36-67, “If there is at least one virtual object having a target location in the user's field of view, then in step 954, the system such as software executing in processing unit 4, determines the user's current focal region within the user's field of view. As discussed further below in FIGS. 15 and 16, eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” “control circuitry 136 or both sharing processing to place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly.” Col 26, lines 7-12, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613